DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 21, 27, 31 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tock et al. (WO 2011/134923A1)
In regards to claim 16, Tock teaches a quaternized terpolymer (title).  The polymer comprises monomers A) 70 to 98.9 mol% ethylene, B) 1 to 15 mol % C2-C20 ester of acrylic or methacrylic acid (i.e., acrylate or methacrylates), and C) 0.1 to 15 mol% of quaternary nitrogen 
In regards to claim 20, Tock teaches the composition having the polymer wherein the quaternary compound formed from the amine and quaternizing agent will have the limitation of formula (III) of the claim wherein x is halide.
In regards to claim 21, Tock teaches the composition and polymer having the recited monomeric groups as previously discussed.  
In regards to claim 27, Tock teaches the composition and detergent additives having the claimed limitations as previously stated.
In regards to claims 31 – 35, Tock teaches the composition, method for cleaning an engine using the claimed composition as fuel additives in diesel (compression ignited engines) which comprising indirect-injected engines.  The use of the composition in the fuel in such .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 16, 17, 20 – 23, 26, 27, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 13 of U.S. Patent No. 10,767,128. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches fuel composition having random or block copolymer having the structures of formulas (1) and (II) of the claims, and the composition further comprises an inert organic liquid (carrier) and a polyisobutene succinimide.  While the arrangement of the block copolymer is not particularly recited, the conventional AB or ABA or BAB block arrangements would have been obvious.  
Claims 16 – 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of U.S. Patent No. 10,752,853. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches fuel composition comprising fuel chosen from mineral, animal, plant and synthetic sources and comprising the claimed block copolymer having the claimed AB, ABA, or BAB configurations which would provide the mol% of Blocks A and B of the claims, and wherein the copolymer comprises quaternary ammonium compounds of the claims.
Claims 16 – 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 16/770,436. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches the use of a copolymer as additive for cleaning the fuel intake valves in an indirect injection spark ignition engine by adding the copolymer additive to the fuel wherein the copolymers are block copolymers which comprise the claimed monomers in the claimed mol%.  While the block arrangements are not recited, the conventional AB or ABA or BAB block arrangements would have been obvious.  The copending application does not recite the presence of the additive in a concentrate with other ingredients such as carrier oil or polyisobutene based amine additives of the claims, but these are obvious in view of Tock et al. (WO 2011/134923A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16, 17, 19 – 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 – 8, 11 – 13, 15, 18 – 20, 23, 26 – 29 of copending Application No. 16/762,834. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches composition comprising fuel and copolymer additive as claimed and the process of using a copolymer as additive for cleaning the fuel intake valves in an diesel (compression-injection) engine by adding the copolymer additive to the fuel wherein the copolymers are block copolymers which comprise the claimed monomers in the claimed mol%.  While the block arrangements are not recited, the conventional AB or ABA or BAB block arrangements would have been obvious.  The copending application does not recite the presence of the additive in a concentrate with other ingredients .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16, 17, 19 – 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5, 11, 12, 14, 15, 17 – 19, 21 – 23, 25, 26, 29 – 31 of copending Application No. 16/754,080. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches the use of a copolymer as additive or in a concentrate comprising organic liquid (carrier oil) as concentrate in fuel for cleaning the fuel intake valves in an gasoline engine, i.e., indirect injection spark ignition engine, by adding the copolymer additive to the fuel wherein the copolymers are block copolymers which comprise the claimed monomers in the claimed mol%.  While the block arrangements are not recited, the conventional AB or ABA or BAB block arrangements would have been obvious.  The copending application does not recite the presence of the polyisobutene based amine additives of the claims, but these are obvious in view of Tock et al. (WO 2011/134923A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16 – 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of copending Application No. 15/761,400. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches a copolymer and fuel composition having the copolymer which is a block copolymer having the block arrangements AB or ABA or BAB of the claims.  The copending application does not recite the presence of the additive in a concentrate with other ingredients such as carrier oil or polyisobutene based amine additives of the claims, but these are obvious in view of Tock et al. (WO 2011/134923A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16 – 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34 – 53 of copending Application No. 15/761,376. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches liquid fuel and a copolymer additive and the use of a copolymer additive for cleaning the fuel intake valves in an indirect injection spark ignition engine by adding the copolymer additive to the fuel used in the engine.  The block arrangements are AB or ABA or BAB which would provide the recited mol% of monomers A and B.  The copending application does not recite the presence of the additive in a concentrate with other ingredients such as carrier oil or polyisobutene based amine additives of the claims, but these are obvious in view of Tock et al. (WO 2011/134923A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771